           Case 1:21-cv-01284-JPB Document 82 Filed 05/21/21 Page 1 of 5


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 SIXTH DISTRICT OF THE
 AFRICAN METHODIST
 EPISCOPAL CHURCH, et al.,
                                                     CIVIL ACTION NO.
                    Plaintiffs,
 v.                                                 No. 1:21-cv-01284-JPB

 BRIAN KEMP, Governor of Georgia
 in his official capacity, et al.

                    Defendants.

  Consent Motion Regarding Defendants’ Answer or Response to Plaintiffs’
                         Amended Complaint

      Plaintiffs Sixth District of the African Methodist Episcopal Church, Georgia

Muslim Voter Project, Women Watch Afrika, Latino Community Fund Georgia,

and Delta Sigma Theta Sorority, Inc., (“Plaintiffs”), with the consent of Governor

Brian Kemp, Secretary of State Brad Raffensperger, and the Members of the

Georgia State Election Board (“State Defendants”), and the consent of the

Members of the County Boards of Elections (“County Defendants”), state as

follows:

      1.      On March 29, 2021, Plaintiffs filed their original complaint against

the State Defendants and County Defendants. D.E. 1.

      2.      On May 10, 2021 the State Defendants filed a motion to dismiss

Plaintiffs’ original complaint. D.E. 74. The County Defendants’ answer or

response to Plaintiffs’ original complaint is due by May 24, 2021. D.E. 70.
           Case 1:21-cv-01284-JPB Document 82 Filed 05/21/21 Page 2 of 5


      3.      Plaintiffs will file an amended complaint as a matter of right, pursuant

to Federal Rule of Civil Procedure 15(a)(1), no later than May 31, 2021.

      4.      Accordingly, Plaintiffs’ original complaint will become moot, and the

State Defendants’ May 10, 2021 motion to dismiss the original complaint should

be denied as moot when the amended complaint is filed.

      5.      Further, the County Defendants’ answer or response to Plaintiffs’

original complaint will be mooted by Plaintiffs’ amended complaint, and,

accordingly, it is not necessary that the County Defendants respond to Plaintiffs’

original complaint.

      6.      The State Defendants and the County Defendants will answer or

respond to Plaintiffs’ amended complaint.

      Plaintiffs, with the consent of the State Defendants, therefore respectfully

request that the Court deny the State Defendants’ motion to dismiss as moot in

light of Plaintiffs’ announced plan to file an amended complaint. Plaintiffs, with

the consent of the County Defendants, further request that the Court relieve the

County Defendants of any requirement to respond to Plaintiffs’ original complaint,

which will be mooted by Plaintiffs’ amended complaint, and permit the County

Defendants to answer or otherwise respond twenty days from the filing of the

amended complaint or by June 14, 2021, whichever is later.
        Case 1:21-cv-01284-JPB Document 82 Filed 05/21/21 Page 3 of 5


Respectfully submitted, this 21st day of May 2021.

/s/ Nancy G. Abudu                       /s/ Sean J. Young
Nancy G. Abudu (Bar 001471)              Sean J. Young (Bar 790399)
nancy.abudu@splcenter.org                syoung@acluga.org
Pichaya Poy Winichakul (Bar 246858)      Rahul Garabadu (Bar 553777)
poy.winichakul@splcenter.org             rgarabadu@acluga.org
SOUTHERN POVERTY LAW                     ACLU FOUNDATION OF GEORGIA, INC.
CENTER                                   P.O. Box 77208
P.O. Box 1287                            Atlanta, Georgia 30357
Decatur, Georgia 30031-1287              Telephone: (678) 981-5295
Telephone: (404) 521-6700                Facsimile: (770) 303-0060
Facsimile: (404) 221-5857
                                         /s/ Sophia Lin Lakin
/s/ Adam S. Sieff                        Sophia Lin Lakin (pro hac vice)
Adam S. Sieff (pro hac vice)             slakin@aclu.org
adamsieff@dwt.com                        Theresa J. Lee (pro hac vice)
DAVIS WRIGHT TREMAINE LLP                tlee@aclu.org
865 South Figueroa Street, 24th Floor    Dale E. Ho (pro hac vice)
Los Angeles, California 90017-2566       dho@aclu.org
Telephone: (213) 633-6800                ACLU FOUNDATION
Facsimile: (213) 633-6899                125 Broad Street, 18th Floor
                                         New York, New York 10004
David M. Gossett (pro hac vice)          Telephone: (212) 519-7836
davidgossett@dwt.com                     Facsimile: (212) 549-2539
Courtney T. DeThomas (pro hac vice)
courtneydethomas@dwt.com                 /s/ Leah C. Aden
DAVIS WRIGHT TREMAINE LLP                Leah C. Aden (pro hac vice)
1301 K Street NW, Suite 500              laden@naacpldf.org
Washington, D.C. 20005-7048              John S. Cusick (pro hac vice)
Telephone: (202) 973-4288                jcusick@naacpldf.org
Facsimile: (202) 973-4499                NAACP LEGAL DEFENSE AND
                                         EDUCATIONAL FUND, INC.
Kate Kennedy (pro hac vice)              40 Rector Street, 5th Floor
katekennedy@dwt.com                      New York, New York 10006
Matthew Jedreski (pro hac vice)          Telephone: (212) 965-2200
mjedreski@dwt.com                        Facsimile: (212) 226-7592
Grace Thompson (pro hac vice)
gracethompson@dwt.com                    /s/ Debo Adegbile
Jordan Harris (pro hac vice)             Debo Adegbile (pro hac vice)
jordanharris@dwt.com                     debo.adegbile@wilmerhale.com
DAVIS WRIGHT TREMAINE LLP                Ilya Feldsherov (pro hac vice)
920 Fifth Avenue, Suite 3300             ilya.feldsherov@wilmerhale.com
      Case 1:21-cv-01284-JPB Document 82 Filed 05/21/21 Page 4 of 5


Seattle, Washington 98104-1610      WILMER CUTLER PICKERING HALE
Telephone: (206) 622-3150           AND DORR LLP
Facsimile: (206) 757-7700           250 Greenwich Street
                                    New York, New York 10007
Attorneys for Plaintiffs            Telephone: (212) 230-8800
Georgia Muslim Voter Project, Women Facsimile: (212) 230-8888
Watch Afrika, and Latino Community
Fund Georgia.                       George Varghese (pro hac vice)
                                    george.varghese@wilmerhale.com
                                    Stephanie Lin (pro hac vice)
                                    stephanie.lin@wilmerhale.com
                                    WILMER CUTLER PICKERING HALE
                                    AND DORR LLP
                                    60 State Street
                                    Boston, Massachusetts 02109
                                    Telephone: (617) 526-6000
                                    Facsimile: (617) 526-5000

                                     Tania Faransso (pro hac vice)
                                     tania.faransso@wilmerhale.com
                                     Webb Lyons (pro hac vice)
                                     webb.lyons@wilmerhale.com
                                     WILMER CUTLER PICKERING HALE
                                     AND DORR LLP
                                     1875 Pennsylvania Ave. NW
                                     Washington, D.C. 20006
                                     Telephone: (202) 663-6000
                                     Facsimile: (202) 663-6363

                                     Nana Wilberforce (pro hac vice)
                                     nana.wilberforce@wilmerhale.com
                                     WILMER CUTLER PICKERING HALE
                                     AND DORR LLP
                                     350 South Grand Avenue, Suite 2400
                                     Los Angeles, California 90071
                                     Telephone: (213) 443-5300
                                     Facsimile: (213) 443-5400

                                     Attorneys for Plaintiffs
                                     Sixth District of the African Methodist
                                     Episcopal Church, and Delta Sigma Theta
                                     Sorority.
         Case 1:21-cv-01284-JPB Document 82 Filed 05/21/21 Page 5 of 5


                          CERTIFICATE OF SERVICE

      I hereby certify that on May 21, 2021, I electronically filed this document with

the Clerk of Court using the CM/ECF system which will automatically send email

notification of such filing to the attorneys of record.


Dated: May 21, 2021                            /s/ Rahul Garabadu
                                               Rahul Garabadu
                                               Counsel for Plaintiffs
